Citation Nr: 1213825	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-16 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals, torn rotator cuff of the left shoulder with arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left shoulder disability.  The Board points out that the Veteran filed his claim of service connection with the RO in Montgomery, Alabama.  Subsequent to the May 2007 rating decision, the Montgomery RO issued the Veteran an April 2008 Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for residuals, torn rotator cuff of the left shoulder with arthritis.

The Veteran contends that his left shoulder disability began while he was on active duty. 

While the claims file contains the Veteran's service treatment records, the copies are not clear and extremely hard to read.  It is not clear if the RO has exhausted all efforts to obtain the originals or clearer copies of these records.  Additionally, on the June 2008 Substantive Appeal, the Veteran stated that he also had copies of these records.  As such, further efforts to obtain a legible copy of the Veteran's service treatment records should be undertaken before the Board renders a decision in this case.  

The Veteran's VA treatment records show complaints and treatment for left shoulder pain.  Additionally, these records note that the Veteran has a partial rotator cuff tear, which was improving with physical therapy and injections.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports that he has a diagnosis of a torn rotator cuff of the left shoulder with arthritis that began in-service, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's left shoulder condition.  Although the Veteran has been seeking treatment for his left shoulder, it remains unclear to the Board whether the Veteran's left shoulder condition is related to any aspects of his military service.  A medical opinion regarding an etiology of the Veteran's left shoulder condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment at the VA through June 2011.  It is unclear if the Veteran continued to seek treatment after that time for his left shoulder condition.  As these VA medical records dated after June 2011 may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any available outstanding VA treatment records dated from June 2011 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) Contact the National Personnel Records Center, and/or any other appropriate agency, and request original or legible copies of the Veteran's complete service treatment records.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3) Additionally, the AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of his current left shoulder disability, to include a torn rotator cuff with arthritis.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any left shoulder disability, to include a torn rotator cuff with arthritis.

The VA examiner should state whether it is at least as likely as not that the Veteran's left shoulder disability, to include a torn rotator cuff with arthritis, had its onset in service or is related to any in-service disease, event, or injury.  

In offering these opinions, the examiner should specifically acknowledge and discuss the Veteran's service treatment records, VA treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


